Case 3:14-cr-00367-B Document 3441 Filed 11/16/20                     Page 1 of 8 PageID 14928



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
      Plaintiff,                                   §
                                                   §
 v.                                                §     CRIMINAL NO. 3:14-CR-0367-B-66
                                                   §
 RICARDO GARCIA MEDINA,                            §
                                                   §
      Defendant.                                   §

                          MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Ricardo Garcia Medina’s Motion for Compassionate Release

(Doc. 3436). For the reasons set forth below, the Court DENIES the motion WITHOUT

PREJUDICE.

                                                   I.

                                          BACKGROUND

        After Medina pleaded guilty to possession of a controlled substance with intent to distribute

and aiding and abetting, the Court sentenced him to 160 months of imprisonment and three years

of supervised release. Doc. 2979, J., 1–3. Medina, who is now thirty-six years old, is serving his

sentence at North Lake Correctional Institute (CI). His scheduled release date is August 17, 2027.1

As of November 16, 2020, North Lake CI has reported zero active and 107 recovered COVID-19




        1
          The Court derives this information from the Bureau of Prisons (BOP)’s Inmate Locator, available
at https://www.bop.gov/inmateloc/.

                                                  -1-
Case 3:14-cr-00367-B Document 3441 Filed 11/16/20                  Page 2 of 8 PageID 14929



cases among inmates.2

       On October 30, 2020, Medina filed a motion seeking both compassionate release under 18

U.S.C. § 3582 and a court-appointed attorney. Doc. 3436, Def.’s Mot., 1–2. The Court referred

Medina’s request for counsel to the magistrate judge, who thereafter denied Medina’s request. Doc.

3439, Order, 1. Below, the Court addresses the remainder of Medina’s motion—his request for

compassionate release.

                                                II.

                                     LEGAL STANDARD

       A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of

2018, “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP remedies,

may reduce or modify a term of imprisonment, probation, or supervised release after considering the

factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’”

United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (footnote omitted) (quoting

§ 3582(c)(1)(A)(i)). The Court’s decision must also be “consistent with applicable policy statements

issued by the Sentencing Commission.” § 3582(c)(1)(A).

                                                III.

                                           ANALYSIS

       As explained below, the Court denies Medina’s request for compassionate release because he

has not provided proof of exhaustion and has not shown extraordinary and compelling reasons for


       2
          The Court accessed this statistic from the BOP’s COVID-19 webpage, available at
https://www.bop.gov/coronavirus/.

                                                -2-
Case 3:14-cr-00367-B Document 3441 Filed 11/16/20                            Page 3 of 8 PageID 14930



his release.

A.      Medina Has Not Demonstrated Proof of Exhaustion.

        Medina’s request for compassionate release is denied because he has not proven that he

satisfied the exhaustion requirement.

        Based on the address listed on both CM/ECF and Medina’s pending motion, it appears that

Medina resided at Danbury Federal Correctional Institute (FCI) until recently.3 See Doc. 3436, Def.’s

Mot., 1. In his motion, Medina states “[i]n June of this year, [he] submitted a request for an

administrative remedy . . . to the warden to appeal her decision to deny [him] a reduction in

sentence . . . .” Id. According to Medina, as of September 4, 2020, he has received no response to

such request. Id. To substantiate this assertion, Medina attaches to his motion an

administrative-remedy receipt dated June 30, 2020, acknowledging the BOP’s receipt of Medina’s

administrative-remedy request. Id. at 3. But to the extent this document establishes Medina indeed

requested compassionate release from the warden, it only establishes he requested compassionate

release from the warden of Danbury FCI. See id. (reflecting administrative-remedy receipt was issued

by coordinator at Danbury FCI). Given that Medina now resides at North Lake CI, a request to the

warden of Danbury FCI cannot satisfy the exhaustion requirement. Indeed, § 3582(c)(1)(A) allows

a defendant to bring a motion for compassionate release “after the defendant has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,


        3
           It is Medina’s responsibility to alert the Court of his address change in order to receive prompt notice
of filings in his case. See N.D. Tex. L. Cr. R. 57.13 (requiring attorney to promptly notify clerk and presiding
judge of change in address); N.D. Tex. L. Cr. R. 1.1(c) (defining attorney as including a party proceeding pro
se).

                                                       -3-
Case 3:14-cr-00367-B Document 3441 Filed 11/16/20                       Page 4 of 8 PageID 14931



whichever is earlier . . . .” § 3582(c)(1)(A) (emphasis added).4 Medina supplies no proof that the

warden of North Lake CI, his facility, has received a request from Medina for compassionate release,

much less that thirty days have passed since such receipt.

        Nor does Medina’s motion establish that he otherwise completed the administrative appeals

process. See Gilbert v. Bergami, 2020 WL 3978375, at *2 (W.D. Tex. July 14, 2020) (“If an inmate

does not receive a response within the time allotted, he may consider the absence of a response a

denial at that level and proceed to the next level [of the administrative-remedy process].” (citation

omitted)). Thus, the Court DENIES his motion WITHOUT PREJUDICE to re-filing upon

satisfaction of the exhaustion requirement.

B.      Medina Has Not Shown Extraordinary and Compelling Reasons for Release.

        Regardless of whether Medina exhausted his administrative remedies, he has not shown

“extraordinary and compelling reasons” justifying compassionate release. See § 3582(c)(1)(A). The

policy statement applicable to this provision—U.S.S.G. § 1B1.13—“sets forth three circumstances

that are considered ‘extraordinary and compelling reasons.’” United States v. Muniz, 2020 WL

1540325, at *1 (S.D. Tex. Mar. 30, 2020) (citing § 1B1.13(1)(A) & cmt. n.1). These include the

defendant’s medical condition, age, and family situation. See § 1B1.13(1)(A) & cmt. n.1.5 In

addition, the defendant must not pose a danger to the community. See § 1B1.13(2).


        4
          The Court has recently clarified its interpretation of the thirty-day prong of the exhaustion
requirement. See United States v. Ezukanma, 2020 WL 4569067, at *2–5 (N.D. Tex. Aug. 7, 2020). In sum,
based on the plain text of § 3582(c)(1)(A), the Court concluded that to comply with the statute’s exhaustion
requirement, a defendant may show that thirty days have passed since the warden’s receipt of his
compassionate-release request—irrespective of a denial. See id. at *5.
        5
        The policy statement also provides a catch-all provision for the existence of “an extraordinary and
compelling reason other than, or in combination with,” the three circumstances set forth above, “[a]s
determined by the Director of the [BOP.]” § 1B1.13(1)(A) cmt. n.1.

                                                    -4-
Case 3:14-cr-00367-B Document 3441 Filed 11/16/20                    Page 5 of 8 PageID 14932



       Since the enactment of the First Step Act, district courts in the Fifth Circuit have held that

§ 1B1.13 is not binding. See, e.g., United States v. Gonzales, 2019 WL 5102742, at *2–3 (W.D. Tex.

Oct. 10, 2019); United States v. Lee, 2020 U.S. Dist. LEXIS 101815, at *10–11 (N.D. Tex. Apr. 23,

2020). These courts “consider[] the terms of U.S.S.G. § 1B1.13 while exercising [their] discretion

to determine whether the defendant presents an extraordinary and compelling reason for

compassionate release.” United States v. Heitman, 2020 WL 3163188, at *3 (N.D. Tex. June 12,

2020) (citing Lee, 2020 U.S. Dist. LEXIS 101815, at *10–11); see also United States v. Rivas, — F.

App’x —,2020 WL 6437288, at *2 (5th Cir. 2020) (per curiam) (noting that U.S.S.G. § 1B1.13 is

“not dispositive” but “guid[ing]”). The Court does the same here and concludes that Medina has not

provided “extraordinary and compelling reasons” for release. See § 3582(c)(1)(A).

       In support of his request for compassionate release, Medina explains that he is “severely

overweight and suffer[s] from hyperthyroidism due to an overproduction of thyroxine.” Doc. 3436,

Def.’s Mot., 1. He further states that the conditions at his facility are “documented in” a District of

Connecticut opinion and “mak[e] it impossible to practice social distanc[ing.]” Id.

       As a preliminary matter, the Court notes that to the extent Medina raises concerns about the

conditions at Danbury FCI, those concerns are moot given that Medina has since been transferred

to North Lake CI. Nonetheless, the Court recognizes the unprecedented nature of COVID-19 and

the outbreak of the virus at various federal prisons. But North Lake CI’s statistics—107 recovered

cases and zero active cases of COVID-19—suggest the decline of an outbreak, if anything. Further,

generalized concerns about the spread of COVID-19 at Medina’s facility do not give rise to

extraordinary and compelling reasons for release. Rather, “the Court must consider every prisoner

individually and should be cautious about making blanket pronouncements” about, for example, the

                                                 -5-
Case 3:14-cr-00367-B Document 3441 Filed 11/16/20                       Page 6 of 8 PageID 14933



propriety of incarceration for all inmates at a given facility. See United States v. Delgado, 2020 WL

2542624, at *3 (N.D. Tex. May 19, 2020).

        As for Medina’s individual circumstances, the Court notes that he has not supplied proof that

he suffers from obesity and hyperthyroidism. In the absence of medical records establishing that he

indeed suffers from the conditions he complains of, the Court declines to find extraordinary and

compelling circumstances. See, e.g., United States v. Parker, 2020 WL 4673125, at *3 (N.D. Tex. Aug.

11, 2020) (declining to find extraordinary and compelling circumstances on the basis of alleged

medical conditions without substantiating medical records).

        However, even if Medina had supplied evidence substantiating his alleged medical conditions,

the Court would not be inclined to find that obesity and hyperthyroidism alone constitute

extraordinary and compelling reasons for release. See United States v. Wilfred, 2020 WL 4365531, at

*5 (E.D. La. July 30, 2020) (collecting cases holding “obesity—alone or paired with

hypertension”—is not extraordinary and compelling); United States v. Brumfield, 2020 WL 4747710,

at *5 (E.D. La. Aug. 17, 2020) (“Furthermore, even assuming that Brumfield is obese, which

increases his risk of severe illness if he contracts COVID-19, this one risk factor alone fails to

establish that he is ‘suffering from a serious physical or medical condition . . . that substantially

diminishes [his] ability . . . to provide self-care within the environment of [his] correctional facility.’”

(alterations in original, footnotes and citations omitted)). Indeed, Medina is young, and he has not

alleged he is receiving insufficient care in prison. Nor has he argued that his obesity and

hyperthyroidism “substantially diminish[] [his] . . . ability . . . to provide self-care within the

environment of a correctional facility[.]” U.S.S.G. § 1B1.13 cmt. n.1.



                                                    -6-
Case 3:14-cr-00367-B Document 3441 Filed 11/16/20                    Page 7 of 8 PageID 14934



C.     Consideration of the 18 U.S.C. § 3553(a) Factors Suggests that Compassionate Release is Not
       Warranted.

       The Court also notes that before granting compassionate release under § 3582(c)(1)(A), it

must consider the factors of § 3553. § 3582(c)(1)(A). Due to Medina’s failure to exhaust his

administrative remedies and show extraordinary and compelling reasons for release, the Court need

not conduct a full § 3553 analysis today. Nonetheless, the Court emphasizes that § 3553 requires the

Court to consider whether a sentence “reflect[s] the seriousness of the offense,” “promote[s] respect

for the law,” and “provide[s] just punishment for the offense[.]” § 3553(a)(2)(A).

       In Medina’s case, the Court found 160 months of imprisonment appropriate to serve these

goals. See Doc. 2979, J., 2. Given that Medina is scheduled to be released in August 2027, he still has

roughly seven years remaining on his sentence. Under these circumstances, the Court is reluctant

to conclude that the § 3553 factors support compassionate release. Thus, while the Court declines

to foreclose compassionate release for Medina based on § 3553, the Court advises Medina that

§ 3553 could present an obstacle with respect to future compassionate-release requests.

                                                 IV.

                                          CONCLUSION

       Medina’s request for compassionate release under § 3582(c)(1)(A) fails because he has not

proven exhaustion of his administrative remedies or demonstrated extraordinary and compelling

reasons for compassionate release. For both of these reasons, the Court DENIES Medina’s motion

(Doc. 3436) WITHOUT PREJUDICE.

       By denying Medina’s motion without prejudice, the Court permits Medina to file a

subsequent motion for compassionate release in the event he can both: (1) satisfy the exhaustion


                                                 -7-
Case 3:14-cr-00367-B Document 3441 Filed 11/16/20               Page 8 of 8 PageID 14935



requirement, and (2) provide information supporting a finding of extraordinary and compelling

reasons for release. Lastly, as noted above, before granting compassionate release under

§ 3582(c)(1)(A), the Court must also consider the factors of § 3553. § 3582(c)(1)(A). Though the

Court need not conduct that analysis today, it notes that § 3553 appears to favor a denial of

compassionate release.




       SO ORDERED.

       SIGNED: November 16, 2020.




                                            ________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE




                                              -8-
